 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HELLENIC PETROLEUM LLC,                           No. 1:19-cv-00483-LJO-SKO
12                        Plaintiff,
13             v.                                       ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE THE CASE
14    ELBOW RIVER MARKETING LTD.,
                                                        (Doc. 23)
15                        Defendant.
16

17
              On December 2, 2019, Plaintiff filed a “Notice of Voluntary Dismissal without
18
     Prejudice,” in which Plaintiff requests that the case be dismissed without prejudice. (Doc. 23.)
19
     Plaintiff filed this notice before the opposing party served either an answer or a motion for
20
     summary judgment. As such, Plaintiff has voluntarily dismissed this matter without prejudice
21
     pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. The Court therefore
22
     DIRECTS the Clerk to close this case.
23

24   IT IS SO ORDERED.
25

26
     Dated:     December 3, 2019                                    /s/   Sheila K. Oberto           .
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
